PER CURIAM.
Considering the mandate of the Supreme Court of Louisiana of December 1, 1930 (131 So. 680), it is now ordered, adjudged and decreed that this matter be and it is. reinstated on the docket of this court, and it is further ordered that the case be remanded to the Civil district court for the Parish of Orleans for the purpose of -taking testimony upon the alleged acquiescence by Greater New Orleans Homestead Association in the judgment appealed from, and it is further ordered that when such testimony is taken, the record and. the said testimony be transmitted to this court for further consideration.